COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-15-00145-CR


JOHNATHAN COOPER                                                     APPELLANT

                                        V.

THE STATE OF TEXAS                                                         STATE


                                     ----------

          FROM THE 297TH DISTRICT COURT OF TARRANT COUNTY
                      TRIAL COURT NO. 1031532D

                                     ----------

                         MEMORANDUM OPINION 1

                                     ----------

      On April 30, 2015, Appellant Johnathan Cooper filed a notice of appeal

challenging the trial court’s January 28, 2015 order denying his motion for

appointment of postconviction habeas counsel.        We sent Appellant a letter

notifying him of our concern that we lack jurisdiction over this appeal because

this court has no jurisdiction over matters relating to postconviction applications


      1
       See Tex. R. App. P. 47.4.
under article 11.07 of the code of criminal procedure. 2 We indicated that this

appeal could be dismissed absent the filing of a response showing grounds for

continuing the appeal.    Although we received a response, it does not show

grounds for continuing the appeal.

      We generally have jurisdiction to consider an appeal by a criminal

defendant only from a judgment of conviction. 3 We do not have jurisdiction over

a postconviction application for writ of habeas corpus in a felony case, including

a related motion for appointment of counsel. 4

      Accordingly, we dismiss this appeal for want of jurisdiction.


                                                   PER CURIAM

PANEL: DAUPHINOT, GARDNER, and WALKER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: June 18, 2015


      2
       Tex. Code Crim. Proc. Ann. art. 11.07, § 5 (West 2015).
      3
       See McKown v. State, 915 S.W.2d 160, 161 (Tex. App.—Fort Worth
1996, no pet.).
      4
Taylor v. State, No. 14-13-00614-CR, 2013 WL 4816409, at *1 (Tex.
App.—Houston [14th Dist.] Sept. 10, 2013, no pet.) (mem. op., not designated for
publication); Ex parte Wall, No. 02-11-00326-CR, No. 02-11-00517-CR, 2012 WL
5869595, at *9 (Tex. App.—Fort Worth Nov. 21, 2012, no pet.) (mem. op., not
designated for publication); see Tex. Code Crim. Proc. Ann. art. 11.07, § 5; Ater
v. Eighth Court of Appeals, 802 S.W.2d 241, 243 (Tex. Crim. App. 1991) (orig.
proceeding) (stating that the Texas Court of Criminal Appeals is the “only court
with jurisdiction in final post-conviction felony proceedings”).


                                         2